DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim rejection related to 35 USC § 101 regarding to claims 1-20 is withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sasidhar US 2016/0371375 in view of Hoofnagle et al. (Hoofnagle) US 2014/0164564 A1
In regard to claim 1, Sasidhar disclose A system for transformation of data structures to maintain data attribute equivalency in diagnostic databases, ([0005][0006] [0037]-[0044] transform health data to episode model data in databases)
the system comprising: a first database, wherein the first database comprises a plurality of source data structures associated with a first coding type; a second database, wherein the second database comprises a plurality of target data structures associated with a second coding type; ([0036]-[0044] data sources with a predetermined format in a database and the transformed data stored in a database with a format) 
a computer apparatus including at least one processor, at least one memory device with computer-readable program code stored thereon and a network communication device; and the at least one processor being operatively coupled to the least one memory device and the network communication device, wherein the at least one processor is configured to execute the computer-readable program code to:  ([0020] [0045]-[0048] instructions stored in memory and a processor with a computer network)
receive a feature data structure, wherein the feature data structure comprises user information associated with a first user; ([0037]-[0045] [0054]-[0058] data structure with patient information) 
based on at least the user information, determine a first source data structure of the plurality of source data structures of the first database, wherein the first source data structure comprises the first coding type; ([0049]-[0054] based on user information, for example, patient ID’s admission time, etc. data record with patient information is identified) 
determine one or more source attributes associated with the first source data structure; ([0049]-[0054] patient record with patient data is determined) 
transform the first source data structure to a first target data structure of the plurality of target data structures of the second database such that (i) the first target data structure comprises the second coding type, and (ii) one or more target attributes associated with the first target data structure are equivalent to the one or more source attributes associated with the first source data structure; ([0037] [0043]-[0058] patient data is transformed to episode data with a format change and with a patient ID in the episode data also, etc.) and 
initiate, via a user interface, a presentation of the first target data structure on a display device associated with a user device. ([0048][0059]-[0062] Fig. 7-11, display search result related to a patient based on the search term on a user interface of the system) 
But Sasidhar fail to explicitly disclose “wherein the system is structured for transforming and mapping data structures and      associated type of coding, across a plurality of distinct databases while still maintaining compatibility, wherein the system is structured for adapted data transformation by           integrating an auxiliary feature data structure within the transformation, wherein transforming the first source data structure to the plurality of target data            structures further comprises: determining an auxiliary data structure associated with the user information associated with the first user; and integrating the auxiliary data             structure with the transformed first source data structure;”
Hoofnagle disclose wherein the system is structured for transforming and mapping data structures and       associated type of coding, across a plurality of distinct databases while still maintaining compatibility, (Fig. 2-4, [0022]-[0029] [0015]  transforming and mapping data structures HL-7, DICOM, etc. across different servers, from 450, etc. to 110, etc. and maintaining compatibility) wherein the system is structured for adapted data transformation by integrating an auxiliary feature data structure within the transformation, ([0019]-[0023] integrate the patient information into the data when transforming) wherein transforming the first source data structure to the plurality of target data            structures further comprises: determining an auxiliary data structure associated with the user information associated with the first user; and integrating the auxiliary data             structure with the transformed first source data structure; ([0019]-[0029] transform the HL-7 or DICOM, etc. to HL-7/CIF, DICOM/CIF, etc. based on the format compatible with the underlying database using the mapping template. and determine the patient data and integrate the patient information into the data when transforming)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Hoofnagle’s method for importing medical data into Sasidhar’s invention as they are related to the same field endeavor of medical information retrieval and display on a user interface. The motivation to combine these arts, as proposed above, at least because Hoofnagle’s transforming and importing medical record would provide more medical information to Sasidhar’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that transforming and importing medical record would facilitate medical information retrieval. 
In regard to claim 2, Sasidhar and Hoofnagle disclose The system of claim 1, the rejection is incorporated herein.
Sasidhar disclose wherein the first coding type is an ICD-10 based code and the second coding type is an ICD-9 based code. ([0023] [0044]-[0048] ICD-9 and ICD-10 codes can be transformed from one format to anther format based on the alternate terms or phrased for each text data object returned from the search result in match) 
In regard to claim 3, Sasidhar and Hoofnagle disclose The system of claim 1, the rejection is incorporated herein.
Sasidhar disclose wherein the at least one processor is further configured to execute the computer-readable program code to: ([0045]-[0048] instructions stored in memory and a processor)
retrieve visit information associated with the first user, wherein visit information comprises one or more patient attributes; ([0049]-[0054] obtain patient admission information, for example) and
determine one or more probable target data structures of the plurality of target data structures of the second database associated with the first source data structure based on at least the visit information and the user information, wherein each of the one or more probable target data structures comprise the second coding type; ([0045]-[0058] based on the search terms of the patient admission information, from the user input, the search results are returned with a given patient episode, the transformed data could include the alternate terms or phrased for each text data object returned from the search result in match that is from one format to another) 
wherein the one or more probable target data structures are determined based on determining an inpatient principal diagnosis code, an inpatient other ICD code, an outpatient principal diagnosis code and/or an outpatient other diagnosis code. ([0045]-[0058] [0062]-[0063] determined based on the procedure codes, ICD codes, diagnosis, etc.)
In regard to claim 4, Sasidhar and Hoofnagle disclose The system of claim 1, the rejection is incorporated herein.
Sasidhar disclose wherein the at least one processor is further configured to execute the computer-readable program code to:
retrieve visit information associated with the first user; ([0049]-[0054] obtain patient admission information, for example)
determine one or more probable target data structures of the plurality of target data structures of the second database associated with the first source data structure based on at least the visit information and the user information, wherein each of the one or more probable target data structures comprise the second coding type, ([0044]-[0058] based on the search terms of the patient admission information, from the user input, the search results are returned with a given patient episode, the transformed data could include the alternate terms or phrased for each text data object returned from the search result in match that is from one format to another)  wherein the one or more probable target data structures comprise the first target data structure; ([0044]-[0058]  the metadata is concatenated to generate the episode data) and
determine, for each of the one or more probable target data structures, a probability of class for the first source data structure; ([0033]-[0036][0062] search results can be scored and ranked based on the rules)
wherein transforming the first source data structure to the first target data structure comprises mapping the first source data structure to the first target data structure of the one or more probable target data structures based on determining that the first target data structure comprises a highest probability of class. ([0033]-[0037] [0062] the entry with the highest score based on most search terms that matching it) 
In regard to claim 5, Sasidhar and Hoofnagle disclose The system of claim 4, the rejection is incorporated herein.
Sasidhar disclose wherein the visit information comprises one or more patient attributes selected from a group comprising a patient type, a patient class, a point of origin, an admit type, a discharge status and/or MS-DRG data. ([0021]-[0028][0049] patient information, etc.)
In regard to claim 6, Sasidhar and Hoofnagle disclose The system of claim 1, the rejection is incorporated herein.
Sasidhar disclose wherein the first source data structure is associated with a first ICD code of the first coding type, wherein one or more source attributes comprise an ICD type, an ICD class, a rank and/or a Present on Admission (POA) indicator. ([0047]-[0049] ICD code, admitted, etc. information) 
In regard to claim 7, Sasidhar and Hoofnagle disclose The system of claim 1, the rejection is incorporated herein.
Sasidhar disclose wherein the first target data structure is associated with a first ICD code of the second coding type, wherein one or more target attributes comprise an ICD type, an ICD class, a rank and/or a Present on Admission (POA) indicator. ([0044]-[0049] ICD code, admitted, etc. information are concatenated) 
In regard to claim 8, Sasidhar and Hoofnagle disclose The system of claim 1, the rejection is incorporated herein.
Sasidhar disclose wherein the at least one processor is further configured to execute the computer-readable program code to:
determine whether a discharge patient attribute associated with the first user succeeds a predetermined time interval; ([0026]-[0031] patient discharge information and with relative time range as a search term) and
transform the first source data structure to the first target data structure based on at least determining that the discharge patient attribute associated with the first user succeeds a predetermined time interval. ([0022]-[0031][0038] resulting conversion based on the episode which the time range is specified for a selected patient’s discharge, etc.)  
In regard to claim 9, Sasidhar and Hoofnagle disclose The system of claim 1, the rejection is incorporated herein.
Sasidhar disclose wherein the at least one processor is further configured to execute the computer-readable program code to:
determine whether a discharge patient attribute associated with a second user succeeds a predetermined time interval; ([0026]-[0031] resulting inverted index can be generated based on the trigger for a selected patient base on the time specified) and
retrieve a second target data structure of the plurality of target data structures of the second database, based on at least determining that the discharge patient attribute associated with the first user precedes a predetermined time interval. ([0026]-[0031][0037]-[0044] [0061]inverted index can be generated based on the trigger for a selected patient base on the time range constraints) 
In regard to claims 10-15, claims 10-15 are computer product claims corresponding to the system claims1-6 above and, therefore, are rejected for the same reasons set forth in the rejections of claims 1-6.
In regard to claims 16-20, claims 16-20 are computer product claims corresponding to the system claims1-4,6 above and, therefore, are rejected for the same reasons set forth in the rejections of claims 1-4,6.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 filed on 9/6/2022 have been considered but are moot because the arguments do not apply to the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
PATENT PUB. #	PUB. DATE	INVENTOR(S)	TITLE
US 20110119089 A1	 2011-05-19 	Carlisle
System And Method For Personal Electronic Medical Records
Carlisle disclose an electronic medical record system and method enables a patient and the patient's caregivers to create, maintain, and use an electronic medical record over a secured communication network, such as the Internet… see abstract. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



XUYANG XIA
Primary Examiner
Art Unit 2143



/XUYANG XIA/Primary Examiner, Art Unit 2143